Mr. Justice Phillips delivered the opinion of the court: In the brief filed in this court it is urged that the cir"cuit court of Pike county had jurisdiction in the case for the purpose of construing the effect of the deed of assignment made by Kirkwood, Miller & Co. The assignee had qualified under that deed of assignment, and it had been filed in the county court of Peoria county before the institution of this suit in Pike county, and the assignee had entered upon the discharge of his duties as assignee. The county court had jurisdiction to determine what property passed to the assignee by virtue of the assignment, and determine the rights of conflicting claimants, and for this purpose is, in effect, an insolvency court, clothed with legal and equitable powers to determine those questions. (Hanchett v. Waterbury, 115 Ill. 220; Preston v. Spaulding, 120 id. 208; Wilson v. Aaron, 132 id. 238; Field v. Ridgely, 116 id. 424.) The county court of Peoria county having such powers, under the law, with reference to the determination of the property assigned and conflicting claims, a court of equity of one county should not interfere where a court of law of another county has acquired jurisdiction of the subject matter and has power to determine the rights of the parties. It is urged by appellants that as they were strangers to the record of the attachment case pending in the circuit court of Peoria county, they could not be bound by any judgment therein rendered. Their claim to the fund was of an equitable character, and the rule is well established in this State that courts of law will notice and protect the interests of equitable owners of choses in action in garnishee proceedings, which are of an equitable character. (Hodson v. McConnel, 12 Ill. 170; Carr v. Waugh, 28 id. 418.) Section 11, chapter 62, of the Revised Statutes, entitled “An act in regard to garnishment,” is as follows: “If it appears that any goods, chattels, choses in action, credits or effects in the hands of a garnishee are claimed by any other person, by force of an assignment from the defendant or otherwise, the court or justice of the peace shall permit such claimant to appear and maintain his right. If he does not voluntarily appear, notice for that purpose shall be issued and served on him in such manner as the court or justice shall direct.” Under this provision of the statute the circuit court of Peoria county, having first obtained jurisdiction in the proceeding before it, had jurisdiction and power to give appellants the relief that was sought under the original bill and the bill of interpleader, and to determine their right to the fund. We concur with the Appellate Court in what is said in the opinion above cited, and its judgment is affirmed. Judgment affirmed.